William H. Rehnquist: We'll hear argument now in number oh one six seventy-nine, Gonzaga University and Rob- Roberta S League versus John Doe. Mr. Roberts. [Inaudible]
John G. Roberts, Jr.: Thank you, Mr. Chief Justice, may it please the Court: In nineteen seventy-four, when it en- enacted the Family Educational r- Rights and Privacy Act, Congress conditioned Federal funding for educational institutions on the institution not having a policy or practice of releasing student records without consent. Congress did not phrase this condition in terms of individual rights. It did not, for example, follow the model of title nine, enacted two years earlier and also dealing with educational institutions, and say something like, no student at a school receiving Federal funds shall have his records released without his consent. Instead, Congress proceeded more indirectly. It said that no funds shall be made available to any institution having a policy or practice of releasing student records without consent. The statute is directed to the Secretary of Education. He's the one who makes Federal funds available, not to the institution receiving the funds, and certainly not to the individual student. This Court's cases establish that that is a distinction that makes a difference. In Cannon, for example, the Court said there would be...
John G. Roberts, Jr.: far less reason -- Mr. Roberts, isn't it...
John Paul Stevens: primarily a distinction that makes a difference in c- connection with whether there's an implied cause of action, rather than whether nineteen eighty-three authorized a cause of action?
John G. Roberts, Jr.: In the implied right of action question there are two questions, did Congress intend to create a right, and did Congress intend to provide a judicial remedy? In the nineteen eighty-three context, there are two questions, did Congress intend to create a right, and did Congress intend to preclude resort to the nineteen eighty-three remedy, so that first question I think is the same under both categories of cases, and as the Court said in Cannon, if Congress phrases the statute as quo- quote, as a prohibition on the disbursement of public funds, there's far less reason to think that they intended a private remedy.
Anthony M. Kennedy: This- The the statute does talk about rights of students and rights rights of parents.
John G. Roberts, Jr.: Well, of course, the word rights does not appear in the disclosure provision, subsection B, and in Pennhurst, where the Court was dealing with the developmentally disabled bill of rights, the Court explained that just because the statute uses the word rights doesn't mean that it creates a nineteen eighty-three right.
Anthony M. Kennedy: Yes, I recognize in the one section that we're talking about here you have a stronger argument than the other, but if we a- assume for the moment would have a nineteen eighty-three cause of action under the whole act without going down provision by provision, then I I do think you have to recognize that w- the act does talk about rights of students, rights of parents t- to look at files, et cetera.
John G. Roberts, Jr.: Well, first of all, the Court in Blessing said that you don't look at the whole act.
Speaker: eighty-two.
Anthony M. Kennedy: I think it's that latter rationale that might be stronger for your case.
John G. Roberts, Jr.: Well, whatever rights, whether you're talking e- putting aside the question whether it's a nineteen eighty-three right or a right to participate in the process that's established under the statute, it is part of the policy or practice that the Secretary of Education is to look to in deciding whether to disburse funds.
Speaker: deal -- twelve...
John G. Roberts, Jr.: twelve A of our statutory appendix, Your Honor.
William H. Rehnquist: Thank you.
John G. Roberts, Jr.: It says to the Secretary, you set up an office to investigate, process, review, and adjudicate complaints about violations under FERPA.
Antonin Scalia: You you say violations of this section.
Speaker: There's no violation unless there's a policy.
Antonin Scalia: to investigate any individual complaint, un- unless the person comes in and says, not only do they do it to me, but this is their policy, right?
John G. Roberts, Jr.: It's as evidence that there might be a problem with the school's policy, and this is what makes it different, for example, from the Wright case.
Antonin Scalia: I guess that that's all that the plaintiff could a- could accomplish in court anyway.
John G. Roberts, Jr.: That's correct.
Antonin Scalia: So the Secretary's enforcement authority is coextensive with what the court would be able to do.
John G. Roberts, Jr.: I- In terms of the scope of liabil-
Antonin Scalia: You'd need an allegation of a policy or practice.
John G. Roberts, Jr.: Exactly, but it is the fact that Congress focused on the policy or practice that helps establish that they were not concerned with individual instances of disclosure.
Ruth Bader Ginsburg: Well, Mr. Roberts, why are they mutually exclusive? I mean, the the Secretary has this authority, and I think your argument would be more impressive if this were a large operation.
John G. Roberts, Jr.: It's it's very important to keep in mind the distinction behow- between how matters are handled before the Family Policy Compliance Office and in court.
Speaker: Do we know -- do we know...
Antonin Scalia: from the maybe the attorn- Solicitor General can tell us if the seven people are overworked?
John G. Roberts, Jr.: In fact, in practice most of what they do is field questions from the school, how do we handle this situation, what do we do...
Speaker: about this?
Ruth Bader Ginsburg: order? I mean tha- one of the points that was made is that if e- records are about to be divulged, say, to a newspaper, and the student or the parent wants an s- immediate stop order, you can go into court and get a TRO.
John G. Roberts, Jr.: Well, there certainly is.
Antonin Scalia: This office can't really give relief to any individual, however, right, except to tell the tell the school not to release wrongfully release records in the future, right?
John G. Roberts, Jr.: The focus of the office is in vindicating what the statute provides.
Speaker: So all -- all you have to...
Antonin Scalia: do is eliminate the policy, and everything that's happened in the past is water over the dam and...
Speaker: Because the --
Antonin Scalia: go and sin no more is what the Secretary says, right?
John G. Roberts, Jr.: Because the statute is directed to prospective compliance, not retrospective compensation for injuries.
Speaker: The nineteen eighty-th- --
Stephen G. Breyer: What do you do about the the language where it says, no funds shall be made available to a school that effectively prevents, et cetera, th- the students th- ri- giv- it says, of the right to inspect.
John G. Roberts, Jr.: The direct response is that you've left out words in the quote, which is that no funds shall be made available to an institution that has a policy or practice, and the question is, is Congress focusing on protecting individual rights in, as the Court said in Blessing, an individual way, or are they addressing a systemic concern.
Speaker: Subsection B does not talk about rights.
Speaker: And finally, I'll --  th- the answer  --
John Paul Stevens: b- be sure I've understand your answer.
John G. Roberts, Jr.: I think not,
Speaker: because --
John G. Roberts, Jr.: The the right to inspect is not an independent and freestanding right.
Speaker: Subsection B --
John Paul Stevens: initial submission is that this is not a rights-creating statute, it just er- addre- but but I don't know where the right comes from that they refer to in that section and also in...
Speaker: -- in on twelve A informing...
John Paul Stevens: parents and students of rights under this section.
John G. Roberts, Jr.: Under this section.
Speaker: repeatedly in --
John Paul Stevens: that the stu- they they would have had the rights described herein even if this statute had not been passed?
John G. Roberts, Jr.: No.
Speaker: action.
John Paul Stevens: opportunity in the statute wherever the statute used the word rights.
John G. Roberts, Jr.: Well, the statute doesn't use the words right under subsection B.
Speaker: right.
William H. Rehnquist: twelve three two G B is not the se- section at issue here.
Speaker: No...
William H. Rehnquist: What section is is the one at issue?
John G. Roberts, Jr.: twelve thirty-two G B is the section at issue.
Speaker: Well, but B...
William H. Rehnquist: does say, th- the parents of students the right to inspect and review.
John G. Roberts, Jr.: That's A, Your Honor.
Antonin Scalia: B is on six A,
Speaker: I gather is what you're --
John G. Roberts, Jr.: B is on six A and it does not refer to rights.
William H. Rehnquist: Okay.
John G. Roberts, Jr.: Thank you, Your Honor.
William H. Rehnquist: Ms. Millett, we'll hear from you.
Patricia A. Millett: Mr. Chief Justice, and may it please the Court: If I could begin by responding to Justice Kennedy's question about whether the Family Policy Compliance Office is overworked, I will tell you that they do work very hard, but they do they handle for a small staff, they handle an amazing amount of work, and have been doing so for twenty-eight years under this statute.
Speaker: as they go through the investigation stages.
Patricia A. Millett: Hmm?
John Paul Stevens: That's three letters a day.
Patricia A. Millett: Yes, but they also I'm I'm not done with my list if you'll forgive me.
Speaker: That's ten phone calls a day.
Patricia A. Millett: That's right and well and well over a well over a thousand e-mails, and I think one of the reasons that there isn't I mean, if you look at the the legal landscape out there, too, there hasn't been an e- enormous volume of nineteen eighty-three actions, and that is because the Secretary has been very successful, I think, in communicating and enforcing this in an informal manner with the universities.
Speaker: action...
Stephen G. Breyer: about the idea that this could be bifurcated, that it that it orders a right to inspect, because that isn't going to be too tough, you let the person look at the records, but there's a policy of disclosure.
Patricia A. Millett: If I could ask answer that in two stages.
Speaker: [Inaudible]
Anthony M. Kennedy: first three factors listed in Blessing, Congress intended that it benefit the plaintiff plaintiff, and it not be beyond judicial competence...
Speaker: Not not be --
Anthony M. Kennedy: must be a unam- unambiguously binding obligation on the State, it would s- seem to me that those are met here, and that you then have to go to the next part of the test which is th- th- th- that that creates a s- presumption that there is a right.
Patricia A. Millett: Hm.
Speaker: fails, a statute that --
Anthony M. Kennedy: does seem to me that it talks of the student and the parent...
Patricia A. Millett: Mhm.
Anthony M. Kennedy: in very specific terms, and it uses uses the term right.
Patricia A. Millett: Well, again, this this Court made clear in Pennhurst that you can't just look at the word right in isolation.
Speaker: precise language, but it contains --
John Paul Stevens: same question I asked Mr. Roberts, I suppose, but the first sentence of twelve thirty-two G A one A refers to a policy of denying access, denying the right to inspect and review education record. [:records] In your view, is that right a federally created right, or is that a right created by some other source and, if so, what is the source of the right?
Patricia A. Millett: I am sorry, I'm having there were...
Speaker: too many numbers in that. it's like G one --
John Paul Stevens: of the blue brief, and the first, very first sentence in the in the statute ends by saying the right to inspect and review the education...
Speaker: records of their children,
John Paul Stevens: and my question is whether you think that is a federally created right and, if not, what is the source of that right?
Patricia A. Millett: I think it's it's not for- I've two answers.
Speaker: pre-existing moral or legal -- Mhm.
John Paul Stevens: Do you think the right to which the statute refers is a federally created right,
Patricia A. Millett: Mhm.
John Paul Stevens: or right with a different source?
Patricia A. Millett: I think what the st- the statute is creating there is a Federal overlay to protect pre- as as as was said in the legislative history on page seventeen...
Speaker: of our brief,
John Paul Stevens: So that if a school came back and said, in our State there's no such right,
Speaker: then the statute would not apply?
Patricia A. Millett: Congress felt that when they said preexisting moral or legal rights, that ther- there was a sense of Congress that this is a type of, n- not not in a right sense that we use in for purposes of nineteen eighty-three actions, but con- the legislative history was that Congress had a sense here that this was something all individuals should have.
Speaker: But -- this...
John Paul Stevens: i- It It is som- something they should have by reason of this statute, and therefore it's rightly created, or by reason of some preexisting rule of law in some at some other source?
Patricia A. Millett: Well, i- Congress' language was preexisting moral or legal, rights and so I'm I'm not sure what one considers...
Speaker: If it's another source, it seems to me that...
John Paul Stevens: the State or the institution could say, in this locality there is no such right, and that would make the statute totally inapplicable.
Patricia A. Millett: No, no it wouldn't, because what you still have is, once you take these funds you have a Federal overlay.
Speaker: doesn't matter, which you have --
John Paul Stevens: nonexistent right, if I understand you...
Patricia A. Millett: Well, then thed- there's a fed there is there's no doubt that there's a Federal level of protection here for privacy, and it wa- it it's at a aggregated, collective system-wide level.
Speaker: level of   --
Anthony M. Kennedy: Mr. Roberts used the word obligation, you stay away from the the term, right, in the statute.
Speaker: or would you say it's a right...
Anthony M. Kennedy: that can be enforced through a comprehensive administrative scheme?
Patricia A. Millett: That that's right.
Speaker: that in fact --
David H. Souter: I think when he used the word, opportunity, that this is kind of the that the scheme of this section is sort of an if-then sort of scheme.
Speaker: Yes. yeah th- our ar-
David H. Souter: there's there's there's an opportunity.
Patricia A. Millett: Th- th- That's right.
Speaker: Thank you, Ms. Millett.
Patricia A. Millett: Thank you.
William H. Rehnquist: Ms. Brinkmann, we'll hear from you.
Beth S. Brinkmann: Mr. Chief Justice, and may it please the Court: In FERPA, Congress gave parents the right to prevent the release of certain education records.
William H. Rehnquist: Now, oi- you're reading from nine A, Ms. Brinkmann?
Speaker: Whereabouts on page nine A?
Beth S. Brinkmann: Your Honor, paragraph two begins that no...
Speaker: fund shall be given to an agency,
Beth S. Brinkmann: and explains that has a policy or...
Speaker: I don't see it either. I'm looking at page --
Speaker: nine A of the red brief.
Beth S. Brinkmann: It's on page eight A of the bu-
Antonin Scalia: You're switching briefs on us.
Beth S. Brinkmann: I'm sorry.
Beth S. Brinkmann: It's on page eight A of the blue brief, if you prefer that.
Antonin Scalia: Yes, it does.
Beth S. Brinkmann: Unless.
Antonin Scalia: Unless.
Beth S. Brinkmann: Yes.
Antonin Scalia: Now, if you don't have a policy or practice, the whole provision doesn't apply.
Beth S. Brinkmann: th- If you don't have a policy or practice of releasing information other than under the preceding section B one, you're correct,
Speaker: Your Honor. And B two A is --
Beth S. Brinkmann: B one says you can't a school can't have a policy of releasing without consent, other than to certain...
Speaker: categories.
Stephen G. Breyer: you read the word policy, what policy? I think Justice Scalia is reading it as, what policy?
Speaker: It's a policy --
Stephen G. Breyer: releasing records without written consent.
Beth S. Brinkmann: That's not what not na- that's not what B two A says.
Stephen G. Breyer: Hm.
Beth S. Brinkmann: any personally identifiable information, other than directory information, or is permitted under paragraph one.
Antonin Scalia: I'm I'm really not following you.
Beth S. Brinkmann: Yes.
Antonin Scalia: Unless.
Beth S. Brinkmann: Yes.
Antonin Scalia: Okay.
Beth S. Brinkmann: So...
Antonin Scalia: But but that whole provision, no funds shall be made available, only applies to an educational agency or institution which has a policy or practice of releasing.
Speaker: Absolutely.
Antonin Scalia: policy or practice of releasing, it's entirely exempt from that provision.
Beth S. Brinkmann: That's correct, Your Honor, because they did not Congress did not intend to go after inadvertent releases.
Speaker: twoA.
Beth S. Brinkmann: They may choose not to.
Speaker: parents.
Sandra Day O'Connor: be a scheme, at least as I read it, just directed at when Federal funds are going to be given to a school, and you determine that by whether the school has a particular policy or practice, and and the remedy is withholding funds.
Beth S. Brinkmann: Your Honor, in addition to the language, unless there is, our our position is, because there is that requirement, unless there is written consent from the parent, Congress intended to directly benefit the parents and to say to the parents in a particular situation, you can say no, I don't want this information released.
Speaker: benefit the child.
Antonin Scalia: because i- I mean, if the information is released and the parent says, I object, the institution can say, oh, I'm sorry, that was just just just a mistake.
Beth S. Brinkmann: There is, Your Honor, because the if they do have a policy in process, it's akin to the standard that the Court adopted in Gebser, and here Congress did that.
Speaker: parents, and again I have to --
William H. Rehnquist: if if they don't get consent from the parents, the express consequence is no funds shall be made available.
Beth S. Brinkmann: Which is the commonality in all of the Spending Clause cases that have come before the...
Speaker: Court, Your Honor.
Ruth Bader Ginsburg: the emphasis, I mean as was pointed out by Mr. Roberts.
Beth S. Brinkmann: Well, Your Honor, there's never been a formula.
Speaker: by these conditions.
Ruth Bader Ginsburg: stated you my question precisely.
Beth S. Brinkmann: No statute of that language has ever come before the Court, Your Honor, and all I'm saying is, there are many other s- cases in which statutes have been found to accord rights under section nineteen eighty-three that don't have that no-student-shall language.
William H. Rehnquist: What about yu- you say, you agree there is no example of a ca- we've decided where the term is no funds shall?
Beth S. Brinkmann: That statute has not come before the Court.
Speaker: If I may --
William H. Rehnquist: wherts- [:where's ] where the statute's i- th- the footnote you're quoting r- s- speaks in terms of, or addresses the no funds shall?
Beth S. Brinkmann: The precise language in that statute which is quoted in that footnote says that no Federal funds payments shall be made, Your Honor.
Speaker: Two more. You have...
Beth S. Brinkmann: Yes.
Antonin Scalia: So we have right the the word right used in B as well as in A, or at least with reference to B as well as with...
Speaker: Much more...
Beth S. Brinkmann: precisely, your Honor here because they are specifically talking not just about B generically, but about pe- permission or consent.
Stephen G. Breyer: Why does right refer to B? I mean, rights could refer to A.
Beth S. Brinkmann: Because the whole provision of D refers to permission or consent, Your Honor.
Speaker: or --
Stephen G. Breyer: permission or consent of and...
Speaker: Yes. Yes, but --
Stephen G. Breyer: that be the first is this, and the other is that.
Beth S. Brinkmann: But if you look at the structure of the provision, they are referring to the actual permission or consent, because that's when you would need to know, do I go to the when I for a college student,
Speaker: do I go to the --
Stephen G. Breyer: after he's eighteen is a right that goes to the student, not to the parent.
Beth S. Brinkmann: But Your Honor, this is specifically addressing the permission or consent...
Speaker: provision. You can tell by the...
Beth S. Brinkmann: heading of subsection D.
Speaker: required here. i- It would be in the regulations, Your Honor.
Speaker: Even if even if we...
Ruth Bader Ginsburg: we say that you met the three Blessing standards, Justice O'Connor said in that opinion, there's something more, and that the more is what seems to be the strongest emphasis of the case that Mr. Roberts and Ms. Millett made, and that is that Congress created an enforcement scheme that they meant to be it, that would be incompatible with individual enforcement.
Beth S. Brinkmann: Actually that, ironically, b- b- leads me to my third point, in fact.
Speaker: Under petitioner's interpretation --
Antonin Scalia: that.
Speaker: Yes, Your Honor, and and I think with...
Antonin Scalia: you you advance the ball at all by saying what they were worried about was precisely this thing.
Beth S. Brinkmann: Well, it was the point that Justice Ginsburg brought up before, which actually I think responds to your inquiry.
Speaker: But that that's...
Ruth Bader Ginsburg: It may not be the ideal remedy.
Beth S. Brinkmann: Your Honor, actually it's much more complicated than that.
Speaker: [Inaudible]
Ruth Bader Ginsburg: that nineteen eighty-three really doesn't fit this pattern, because why even, why should certain kinds of institutions be stopped, and others not,
Speaker: doing the same thing?
Beth S. Brinkmann: Because the relationship of students with a private school is different than a relationship with a public school.
Ruth Bader Ginsburg: But doesn't the student have the same, whether we're going to call it right or opportunity, in in the private school with respect to records,
Speaker: like a...
Ruth Bader Ginsburg: private university?
Beth S. Brinkmann: Only if the school receives Federal funds.
Speaker: Secondary and elementary --
Beth S. Brinkmann: Only universities, Your Honor.
Speaker: Ms. Brinkmann, can I can I  come back...
Antonin Scalia: to your your assertion that that there that there is no right to an injunction, you can't get an injunction under under this act, but you can't you can't get an injunction, even if we accept your your theory of the act.
Speaker: Absolutely, Your Honor.
Speaker: Absolutely, and in -- Because in this...
Antonin Scalia: which suggests that you're not vindicating a private right of of yours, that that that that that somehow what Congress is concerned with is the existence of a policy or practice that it doesn't like.
Speaker: With all due respect --
Antonin Scalia: even though you're being harmed by this release, under your theory you can't get an injunction against it.
Speaker: I I respectfully disagree.
Antonin Scalia: a policy or...
Speaker: prac-
Beth S. Brinkmann: absolutely could get an injunction, Your Honor.
Antonin Scalia: h- How so?
Beth S. Brinkmann: Because you needed the testimony of one witness in this case who said, we do this all of the time.
Speaker: before --
Antonin Scalia: that witness, and if you don't have such a witness, you cannot get an injunction, isn't that right?
Beth S. Brinkmann: That's right.
Stephen G. Breyer: Is that...
Speaker: can...
Stephen G. Breyer: I ask you one question on the practicality? if assuming all the language is ambiguous, et cetera, and I'd like you to remove this image from my mind.
Beth S. Brinkmann: I think I have at least five answers.
Speaker: People comply.
David H. Souter: if if the force if we accept the force of your argument, then I think we'd we'd have to say, well, Congress really didn't need to bother with the centralized administration provision, and yet Congress did put it in, and it seems to me the most likely reason that it put it in is the reason that Justice Breyer just gave.
Speaker: I think --
David H. Souter: you may have may have mayed have made a good argument for getting rid of it, but as long as it's there, it seems to have the same lesson that his his question suggests.
Beth S. Brinkmann: I think that the the FPCO office serves a admirable and y- meritorious role.
David H. Souter: But that may be a very good argument for saying that what Congress had in mind, in effect, in in confining the enforcement the way it seems to have done by this exclusive authority provision works in the general run of cases, and therefore there is not a good reason to say that Congress probably would have wanted this private right of action with the punitive damages.
Beth S. Brinkmann: I think it works generally, and then you look at the Blessing inquiry to see if Congress intended to create a right, they intended to create a right from all of those reasons I have said.
Speaker: mandatory.
David H. Souter: we're at the we're at we're beyond stage one, two...
Speaker: three and we're saying, okay,
David H. Souter: are there particular reasons to think that they that they did not.
Beth S. Brinkmann: Then it's presumptively available, a section nineteen eighty-three action.
Speaker: in the Sea Clammers case and Smith V Robinson.
William H. Rehnquist: W- why isn't the the theory of ce- centralized administration, spe- spelled out in the statute, with the Secretary's office doing this thing, why doesn't that overcome the presumption?
Beth S. Brinkmann: Because the presumption has to be overcome by an enforcement scheme, an administrative scheme that supplants the section nineteen eighty-three that has some address for a private...
Speaker: Well, certainly it doesn't...
William H. Rehnquist: have to be a duplicate of section nineteen...
Speaker: eighty-three,
William H. Rehnquist: or there'd be no point to saying it supplants...
Beth S. Brinkmann: Absolutely, Your Honor, but here there is absolutely no availability for any remedy for an individual injury, and Sea Clammers...
Speaker: Miss -- Miss Brink --
William H. Rehnquist: Wait a minute.
Beth S. Brinkmann: Not under B two A, if they have released records.
Speaker: case --
Antonin Scalia: can you give us one other example of a right that depends upon whether the person allegedly violating the right has done it before?
Speaker: Yes, Your Honor.
Antonin Scalia: policy or practice of doing it? For example, you know, your right to be free from unreasonable searches and seizures.
John Paul Stevens: I suppose you're going to tell us about the Monell case.
Beth S. Brinkmann: I was going to cite the Monell case.
Speaker: I think that's exactly what the Monell case is about.
Antonin Scalia: on whom you can sue.
Beth S. Brinkmann: Your Honor, a policy or practice may not have injured anyone in the past.
Antonin Scalia: Maybe, but it's a very strange right.
Speaker: This is the fact that...
Antonin Scalia: rights question, too, that I yu- you're relying on the use of the right, of the term, right, in the statute.
Beth S. Brinkmann: I don't believe so, Your Honor.
Speaker: have to --
Antonin Scalia: it refer to existing State privacy rights, or just to sort of a moral a moral notion of what things should be kept private?
Beth S. Brinkmann: Well, I have to emphasize, our statutory argument about rights is not based solely on the twelve thirty-two G D referenced rights.
Speaker: Well, Ms. Brinkmann, th-
Ruth Bader Ginsburg: there haven't been other cases where substantial monetary damages and punitive damages have been available, and maybe that's the concern.
Beth S. Brinkmann: It's not the same conduct, Your Honor, if I may.
Speaker: Thank...
William H. Rehnquist: you, Ms. Brinkmann.
Beth S. Brinkmann: Thank you, Your Honor.
William H. Rehnquist: Mr. Roberts, you have four minutes remaining.
John G. Roberts, Jr.: Thank you, Your Honor.
Antonin Scalia: They're answerable to us, presumably.
John G. Roberts, Jr.: Well It is implausible to suppose that the same Congress that was so worried about multiple interpretations of the law from the regional offices of one Department would have been perfectly content and, in fact, intended to confer the right for every one of sixty-two million students to go into court in a nineteen eighty-three action.
William H. Rehnquist: Thank you, Mr. Roberts.
Speaker: Thank you, Your Honor.